*372ORDER
The Disciplinary Review Board having filed a report with the Court, recommending that A. ROBERT HOLMAN, III, of JERSEY CITY, who was admitted to the bar of this State in 1989, be disbarred for misconduct in fifteen matters, including violation of RPC 1.1(a) and (b) (gross neglect and pattern of neglect), RPC 1.3 (lack of diligence), RPC 1.16(d) (abandonment of clients) and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation), and said A. ROBERT HOLMAN, III, having failed to appear on the return date of the Order to Show Cause why he should not be disbarred or otherwise disciplined, and good cause appearing;
It is ORDERED that A. ROBERT HOLMAN, III, be disbarred, effective immediately, and that his name be stricken from the roll of attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by A. ROBERT HOLMAN, III, pursuant to Rule 1:21-6, which were restrained from disbursement except upon application to this Court by Order dated March 18, 1997, for good cause shown, shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund, pending further Order of this Court; and it is further
*373ORDERED that A. ROBERT HOLMAN, III, be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.